 
Exhibit 10.01
 
 SECURITIES EXCHANGE AGREEMENT, dated as of April 21, 2014, by and among Excel
Corporation, a Delaware Corporation (the “Excel”) and E-Cig Ventures, LLC, a
Delaware limited liability company (“Member").
 
W I T N E S S E T H:
 
WHEREAS, Excel is a public reporting company traded on the Over the Counter
Bulletin Board under the symbol "EXCC.OB."
 
WHEREAS, the Member is the record and beneficial owner of (i) Ten (10%) Percent
of all of the issued and outstanding membership interests of Payprotec Oregon,
LLC d/b/a Securus Payments; and
 
WHEREAS, the Member desires to sell to Excel, and Excel desires to acquire from
the Member, the Securities for the consideration and in exchange (the
"Exchange") of the Exchange Shares on the terms set forth in this Agreement.
 
NOW, THEREFORE, in reliance upon the covenants and agreements set forth herein,
the parties hereto agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
SECTION 1.01  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings:
 
 “AAA” has the meaning ascribed to such term in Section 10.10 hereof.
 
 “Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority or arbitration panel.
 
 “Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with such specified Person.
 
 “Agreement” means this Agreement, including the Disclosure Schedule, the other
Schedules and the Exhibits and all amendments hereto.
 
 “Ancillary Agreements” means such other documents as may be requested by the
parties in connection with the closing of the transactions contemplated hereby.
 
 “Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act or transaction that forms or could form the basis for any
specified consequence.
 
 “Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.
 
 
 

--------------------------------------------------------------------------------

 
 
 “Closing” means the completion of the Exchange pursuant to this Agreement.
 
 “Closing Date” has the meaning ascribed to such term in Section 2.03 hereof.
 
 “Code” means the Internal Revenue Code of 1986, as amended.
 
 “Contract” means any oral or written agreement, lease, License or sublicense,
evidence of indebtedness, mortgage, indenture, security agreement, deed of trust
or other contract, commitment, arrangement, understanding or obligation.
 
 “Control” means, as to any Person, the power to direct or cause the direction
of the management and policies of such Person, whether through the ownership of
voting securities, by Contract or otherwise.  The term “Controlled” shall have a
correlative meaning.
 
 “GAAP” means United States generally accepted accounting principles.
 
 “Governmental Authority” means any United States federal, state or local or any
foreign government, governmental, regulatory or administrative authority, agency
or commission or court, tribunal or judicial or arbitral body or any private
arbitrator.
 
 “Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
 “Law” means any federal, state, local or foreign statute, law, ordinance,
regulation, rule, code, order or other requirement or rule of law.
 
 “Licenses” means all licenses, permits, certificates of authority,
authorizations, approvals, registrations, filings, qualifications, privileges,
franchises and similar consents granted or issued by any Governmental Authority.
 
 “Lien” means any mortgage, deed of trust, pledge, hypothecation, security
interest, encumbrance, claim, lien or charge of any kind, or any conditional
sales Contract, title retention Contract or other Contract to create any of the
foregoing (it being understood that a Contract which permits a party to return
items purchased thereunder shall not be deemed to constitute a Lien solely by
virtue thereof).
 
 "Organizational Documents" means, with respect to any entity, the certificate
of incorporation, the articles of incorporation, bylaws, articles of
organization, certificate of formation, operating agreement, limited liability
company agreement, partnership agreement, formation agreement, joint venture
agreement, all stockholders’ agreements, all voting agreements, all voting
trusts, all buy-sell agreements, all investor rights agreements, or other
similar organizational and governing documents of such entity (in each case, as
amended).
 
 “Person” means any natural person, general or limited partnership, trust,
corporation, limited liability company, firm, association, Governmental
Authority or other legal entity.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 “Material Adverse Effect” means any event, change, occurrence or development
that or could have a material adverse effect on (a) the business, assets,
results of operations, prospects or condition (financial or otherwise) of either
party hereto taken as a whole or (b) either Excel's party's ability to perform
its obligations under this Agreement.
 
SECTION 1.02  Terms Generally.  Words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires, the terms “hereof”, “herein” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement and not to any particular provision of this
Agreement, and Article, Section, paragraph, Exhibit and Schedule references are
to the Articles, Sections, paragraphs, Exhibits and Schedules to this Agreement
unless otherwise specified, and the word “including” and words of similar import
when used in this Agreement shall mean “including, without limitation,” unless
otherwise specified.
 
ARTICLE II
 
  EXCHANGE
 
SECTION 2.01  Exchange.


(a)           At the Closing, on the terms and subject to the conditions
contained herein, the Members shall sell, transfer, convey, assign and deliver
the Securities to Excel, and Excel shall purchase and accept from the Member,
all of the Member's right, title and interest in and to all of the Securities
free and clear of any Liens, in exchange for an aggregate of Two Million
(2,000,000) shares of Excel Common Stock (“Exchange Shares”) and for
guaranteeing a $1.5 million loan to Member by Shadow Tree Fund A, LP, a copy of
which is attached hereto as Exhibit A, such that subsequent to the Closing Date,
Excel shall own 100% of all of the Securities of the Company and its
Subsidiaries.


SECTION 2.02  Reserved.
 
SECTION 2.03  Closing.  Subject to the terms and conditions of this Agreement,
the Closing shall take place at the offices of Schechter & Hillo, PC, 333
Seventh Avenue, 3rd Floor,  New York, New York 10001 or such other place or in
such other manner as the parties may agree commencing at 9:00 a.m. on the
Business Day following the satisfaction or waiver of all conditions to the
obligations of the parties to consummate the transactions contemplated hereby
(other than conditions with respect to the certificates, opinions and agreements
to be delivered at the Closing); provided, however, that the date of the Closing
shall be no later than April 21, 2014 (the date on which the Closing takes place
being the “Closing Date”), unless extended by mutual consent of Excel and the
Member.  The Closing shall be deemed effective as of the opening of business on
the Closing Date.  Each party hereto agrees to use its or his reasonable efforts
to satisfy promptly the conditions to the obligations of the respective parties
hereto in order to expedite the Closing.
 
SECTION 2.04  Closing Deliveries by the Member.  At the Closing, the Member
shall deliver or cause to be delivered to Excel:
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(a)           certificates representing the Securities in the name of Excel or
such other documents reasonably satisfactory to Excel demonstrating that the
Securities have been duly transferred to Excel.
 
(b)           executed copies of the Ancillary Agreements; and
 
(c)           a certificate of the Member, attaching certifying resolutions of
the Member approving this Agreement, the other Ancillary Agreements and the
transactions contemplated hereby and thereby and setting forth (I) such good
standing certificates as Excel shall reasonably request, (II) a certified copies
of the Member's Organization Documents.
 
SECTION 2.05  Closing Deliveries by Excel.  At the Closing, Excel shall deliver
or cause to be delivered to the Members:
 
(a)           executed copies of the Ancillary Agreements to which it is a
party.
 
(b)           a certificate of the CEO of Excel attaching certifying resolutions
of Excel approving this Agreement, the other Ancillary Agreements and the
transactions contemplated hereby and thereby and setting forth such good
standing certificates as the Member shall reasonably request; and
 
(c)           certificates representing the Exchange Shares in the name of the
Member or such other documents reasonably satisfactory to the Member
demonstrating that the Exchange Shares have been duly transferred to the Member.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE MEMBERS
 
Each of the Members and the Company, jointly and severally, represent and
warrant to Excel that the statements contained in this Article III are true,
correct and complete as of the date of this Agreement and will be true, correct
and complete as of the Closing Date (as though made then and as though the
Closing Date were substituted for the date of this Agreement throughout this
Article III), except as set forth in the Disclosure Schedule.  The Disclosure
Schedule will be arranged in paragraphs corresponding to the lettered and
numbered paragraphs contained in this Article III.
 
SECTION 3.01  Corporate Organization; Standing and Qualification; Power and
Authority; Capitalization.
 
                      (a)           The member is a company duly organized,
validly existing and in corporate good standing under the laws of the State of
Delaware. The Member has the corporate power and authority to own, lease, and
operate its assets, properties and business and to carry on the business as now
being conducted. The Member is duly qualified or licensed to do business in each
jurisdiction where its respective properties are owned or leased or the nature
of the business conducted by it require such qualification, where the failure to
do so would not be reasonably expected to have a Material Adverse Effect.  The
execution and performance of this Agreement and any other certificate, document,
agreement, instrument, stock power or agreement executed in connection herewith
(collectively, the “Ancillary Agreements”) has been duly authorized by all
necessary corporate action and, neither the execution nor the delivery of this
Agreement nor the performance, observance or compliance with the terms and
provisions of this Agreement will violate any provisions of Law, any
Governmental Order of any Governmental Authority, the Organizational Documents
of the Member, or any Contract to which each the Member is a party or by which
the Member is bound.  This Agreement and each Ancillary Agreement to which it is
a party, when executed and delivered, will constitute a legal, valid and binding
obligation of the Member and will be enforceable against the Member in
accordance with its terms except that the enforceability hereof may be subject
to bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereinafter in effect relating to creditors’ rights.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
            (b)           The Member has heretofore delivered to Excel true and
correct copies of its Organizational Documents, as in effect on the date hereof.
 
SECTION 3.02   Approvals.  The execution and delivery of this Agreement and the
Ancillary Agreements by the Member does not, and the performance of this
Agreement and the Ancillary Agreements by the Member will not require any
consent, approval, authorization or other action by, or filing with or
notification to, any Governmental Authority or other Person under any Law or
Contract other than such filings or registrations with, or authorizations,
consents or approvals of (i) Governmental Authorities the failure of which to
make or obtain would not have a  Material Adverse Effect.
 
SECTION 3.03  Title to Securities; Condition of the Assets and Related Matters.
 
(a)           The Member has good, valid and marketable title to and
unrestricted power to sell the Securities free and clear of any Liens, and, upon
purchase and exchange therefore and delivery to Excel thereof in accordance with
the terms of this Agreement, Excel will obtain good and marketable title to the
Securities free and clear of any Lien.
 
SECTION 3.04  Reserved.
 
SECTION 3.05  Securities Laws.
 
(a)           Information on Excel.   (i)  Member has been furnished with or
received either verbally or in writing from Excel such information (“Reports”)
concerning its operations, financial condition and other matters as Member have
requested in writing, and considered all factors Member deems material in
deciding on the advisability of owning the Exchange Shares;   (ii) the Member
understands the investment objectives and policies of, and the investment
strategies which may be pursued by, Excel;  (iii) Member has evaluated the risks
of investing in the Exchange Shares and have determined that the Exchange Shares
are a suitable investment for the Members and have reviewed the Excel SEC
Documents; and (iv) Member has consulted with its own advisors and is fully
informed as to the legal and tax requirements within the Member’s own country
(countries) and U.S. tax considerations applicable to the Member’s purchase of
the Exchange Shares.
 
           (b)           Information on Members.   (i) Member is an "accredited
investor", as such term is defined in Regulation D promulgated by the Commission
under the  Securities Act of 1933, as amended (the “Securities Act”), is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of publicly-owned companies in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable Member to utilize the
information made available by Excel to evaluate the merits and risks of and to
make an informed investment decision with respect to the Exchange Shares, which
represents a speculative investment;  (ii) Member has the authority and are duly
and legally qualified to purchase and own the Exchange Shares; (iii) Member is
able to bear the risk of such investment for an indefinite period and to afford
a complete loss thereof; and (iv) the information set forth on the signature
page hereto regarding such Member is accurate.
 
 
- 5 -

--------------------------------------------------------------------------------

                                        (c)          Purchase of Exchange
Shares.  On the Closing Date, Member will purchase the Exchange Shares as
principal for its own account for investment only and not with a view toward, or
for resale in connection with, the public sale or any distribution thereof.
                             
                                        (d)          Compliance with Securities
Act.   Member understands and agrees that the Exchange Shares have not been
registered under the 1933 Act or any applicable state securities laws, by reason
of their issuance in a transaction that does not require registration under the
Securities Act (based in part on the accuracy of the representations and
warranties of the Members contained herein), and that such Exchange Shares must
be held indefinitely unless a subsequent disposition is registered under the
Securities Act or any applicable state securities laws or is exempt from such
registration.


(e)          Communication of Offer.  At no time was Member presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting.
 
(f)           No Governmental Review.  Member understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Exchange Shares or the suitability
of the investment in the Exchange Shares nor have such authorities passed upon
or endorsed the merits of the sale of the Exchange Shares.


(g)          Exchange Share Legend.  The Exchange Shares shall bear the
following or similar legend:


"THE ISSUANCE AND SALE OF THE EXCHANGE SHARES REPRESENTED BY THIS CERTIFICATE
HAVE NOT BEEN REGISTERED UNDER THE  SECURITIES ACT, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE EXCHANGE SHARES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE EXCHANGE SHARES UNDER THE SECURITIES ACT, AS AMENDED, OR (B)
AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY EXCEL), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. "
 
 
- 6 -

--------------------------------------------------------------------------------

 


SECTION 3.06  No Fraudulent Conveyance. The Member is not now insolvent and will
not be rendered insolvent by the sale, transfer and assignment of the Securities
pursuant to the terms of this Agreement. The Member is not entering into this
Agreement or any of the other agreements referenced in this Agreement with the
intent to defraud, delay or hinder their respective creditors and the
consummation of the transactions contemplated by this Agreement, and the other
agreements referenced in this Agreement, will not have any such effect. The
transactions contemplated in this Agreement or any agreements referenced in this
Agreement will not constitute a fraudulent conveyance, or otherwise give rise to
any right of any creditor of the Member to any of the Securities after the
Closing.
 
SECTION 3.07  Disclosure. Except as set forth in this Agreement, there is no
fact relating to the Member or the Securities that the Member has not disclosed
to Excel in writing that has had or is currently having a material and adverse
effect or, insofar as the Member can now foresee, will materially and adversely
affect the condition of the Securities. No representation or warranty by the
Member herein and no information disclosed in the schedules or exhibits hereto
by the Member contains any untrue statement of a material fact or omits to state
a material fact necessary to make the statements contained herein or therein not
misleading.
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF EXCEL
 
Excel represents and warrants to the Member that the statements contained in
this Article IV are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Article IV).
 
SECTION 4.01  Organization, Etc.
 
(a)           Excel is duly organized, validly existing and in good standing
under the laws of the State of Delaware.  Excel is duly qualified or licensed to
do business, and is in good standing, as a foreign corporation in each
jurisdiction where the character of its business or the nature of its properties
makes such qualification or licensing necessary, except where the failure to so
qualify or be licensed would not have a Material Adverse Effect.
 
(b)           Excel has full power and authority to conduct its business as it
is now being conducted and to own, operate or lease the properties and assets it
currently owns, operates or holds under lease. Excel has heretofore made
available to the Member true and correct copies of its Organizational Documents
as in effect on the date hereof.
 
(c)           Excel has all requisite power and authority to enter into this
Agreement and each of the Ancillary Agreements to which it is a party, to carry
out its  obligations under this Agreement and each of the Ancillary Agreements
to which it is a party, and to consummate the transactions contemplated hereby
and thereby.  This Agreement has been, and each Ancillary Agreement to which
Excel is a party will be, duly executed and delivered by Excel, and (assuming
due authorization, execution, and delivery by the Members) this Agreement is,
and each Ancillary Agreement, when duly executed and delivered, will be a legal,
valid and binding obligation of Excel, enforceable against Excel in accordance
with its terms (except as the enforceability thereof may be limited by any
applicable bankruptcy, insolvency or other Laws affecting creditors’ rights
generally or by general principles of equity, regardless of whether such
enforceability is considered in equity or at law).
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
SECTION 4.02  No Violation.  Assuming all consents, approvals, authorizations
and other actions described in Section 4.03 have been obtained or taken, the
execution, delivery and performance of this Agreement and the Ancillary
Agreements do not and will not (a) violate or conflict with the Organization
Documents of Excel, (b) conflict with or violate any Law or Governmental Order
applicable to Excel.
 
SECTION 4.03  Approvals.  The execution and delivery of this Agreement and the
Ancillary Agreements by Excel do not, and the performance of this Agreement and
the Ancillary Agreements by Excel will not, require any consent, approval,
authorization or other action by, or filing with or notification to, any
Governmental Authority or other Person under any Law or Contract, other than
such filings or registrations with, or authorizations, consents or approvals of
(i) Governmental Authorities the failure of which to make or obtain would not
have a Material Adverse Effect.
 
SECTION 4.04  Validity of Exchange Shares.  The Exchange Shares to be issued at
the Closing, when issued and delivered, shall be duly and validly issued, fully
paid and non-assessable. Based in part on the representations and warranties of
the Member as contemplated by Article III hereof and assuming the accuracy
thereof, the issuance of the Exchange Shares upon consummation of the Exchange
will be exempt from the registration and prospectus delivery requirements of the
Securities Act and from the qualification or registration requirements of any
applicable state “Blue Sky” or securities laws.
 
SECTION 4.05   SEC Reporting and Compliance.
 
(a)           Excel filed a registration statement on Form S-1 under the
Securities Act, which became effective on July 25, 2011 (the “Excel Registration
Statement”). Except as evidenced by the Excel SEC Documents (as defined below),
since the date of the Excel Registration Statement, Excel has timely filed with
the U.S. Securities and Exchange Commission (the “Commission”) all reports
required to be filed pursuant to the Securities Act. Excel has not filed with
the Commission a certificate on Form 15 pursuant to Rule 12h-3 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).
 
(b)           Excel has made available online to the Member true and complete
copies of the registration statements, information statements and other reports
(collectively, the “Excel SEC Documents”) filed by Excel with the Commission.
None of the Excel SEC Documents, as of their respective dates, contained any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained therein not misleading.
 
(c)           Prior to and until the Closing, Excel will provide to the Member
copies of any and all amendments or supplements to the Excel SEC Documents filed
with the Commission and all subsequent registration statements and reports filed
by Excel subsequent to the filing of the Excel SEC Documents with the Commission
and any and all subsequent information statements, proxy statements, reports or
notices filed by Excel with the Commission or delivered to the shareholders of
Excel.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(d)           Excel is not an investment company within the meaning of Section 3
of the Investment Company Act of 1940, as amended.
 
(e)           The shares of Excel Common Stock are quoted on the
Over-the-Counter (OTC) Bulletin Board under the symbol “EXCC.OB” and Excel is in
compliance in all material respects with all rules and regulations of the OTC
Bulletin Board applicable to it and the Excel Common Stock.
 
(f)           Between the date hereof and the Closing Date, Excel shall continue
to satisfy the filing requirements of the Securities Act and the Exchange Act
and all other requirements of applicable securities laws and of the OTC Bulletin
Board.
 
(g)           The Excel SEC Documents include all certifications and statements
required of it, if any, by (i) Rule 13a-14 or 15d-14 under the Exchange Act, and
(ii) 18 U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002), and
each of such certifications and statements contain no qualifications or
exceptions to the matters certified therein other than a knowledge
qualification, permitted under such provision, and have not been modified or
withdrawn and neither Excel nor any of its officers has received any notice from
the Commission questioning or challenging the accuracy, completeness, form or
manner of filing or submission of such certifications or statements.
 
(h)           In issuing the Exchange Shares in the Exchange hereunder, neither
Excel nor anyone acting on its behalf has offered to sell the Exchange Shares by
any form of general solicitation or advertising.
 
SECTION 4.06  Disclosure.  Except as set forth in this Agreement, there is no
fact relating to Excel that Excel has not disclosed to the Member in writing
that has had or is currently having a material and adverse effect nor, insofar
as Excel can now foresee, will materially and adversely affect, the condition of
Excel. No representation or warranty by Excel herein and no information
disclosed in the schedules or exhibits hereto by Excel contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.
 
SECTION 4.07  Sole Representations and Warranties.  Except for the
representations and warranties expressly set forth in this Article IV, Excel
makes no representation or warranty, express or implied, at law or in equity, in
respect of the Exchange Shares and Excel or the transactions contemplated
hereby.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
ARTICLE V

 
RESERVED
 
 
ARTICLE VI

 
RESERVED
 
 
ARTICLE VII
 
RESERVED
 
 
ARTICLE VIII
 
RESERVED
 
 
ARTICLE IX
 
RESERVED
 
 
ARTICLE X
 
GENERAL PROVISIONS
 
 
SECTION 10.01  Reserved.
 
SECTION 10.02  Expenses.  Except as may be otherwise specified herein, all costs
and expenses, including fees and disbursements of counsel, financial advisors
and accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses, whether or not the Closing shall have occurred.
 
SECTION 10.03  Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service, by facsimile (followed by delivery of a
copy via overnight courier service) or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 10.03), with a contemporaneous copy
sent by email to the lawyers listed below:
 
(a)           if to the Member, to the address set forth on the signature pages
hereto:
 


(b)           if to Excel:


Excel Corporation
595 Madison Avenue, 3rd Floor
New York, NY 10022
Attn: CEO
 
 
- 10 -

--------------------------------------------------------------------------------

 

 
with a copy to (which shall not constitute notice):


Schechter & Hillo, PC
333 Seventh Avenue, 3rd Floor
New York, NY 10001
Attn: Robert Schechter, Esq.
(212) 245-9101ras@schechill.com


(c)           All parties shall also send a copy of any notices hereunder to:
 
 
               Mitchell C. Shapiro, Esq.
15 Cutter Mill Road, #207
Great Neck, New York 11021
mcs@mcshapirolaw.com
 
SECTION 10.04     Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
SECTION 10.05     Severability.  If any term or other provision of this
Agreement is held invalid, illegal or incapable of being enforced by any Law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.
 
SECTION 10.06     Entire Agreement.  This Agreement and the Ancillary Agreements
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof, and supersede all prior agreements and
undertakings, both written and oral, between the parties with respect to the
subject matter hereof, including, without limitation, any purported or actual
summary of terms that may have been provided by one party to another.
 
SECTION 10.07     Assignment.  No party hereto shall assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
other party hereto, and any such attempted assignment without the prior written
consent of the other party shall be void and of no force or effect. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
SECTION 10.08     No Third-Party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.
 
SECTION 10.09     Amendment.  This Agreement may not be amended or modified
except by an instrument in writing signed by Excel, the Company and the Members.
 
SECTION 10.10     Arbitration, Governing Law; Submission to Jurisdiction,
Waivers
 
(a)           Arbitration.  In the event that any dispute, disagreement or
controversy arises out of or relates to or concerns any rights, obligations or
other aspect of this Agreement, either party may notify the other in writing
within 30 days of the circumstances giving rise to such dispute.  If Excel and
the Members are not able to resolve such dispute within 30 days of the
applicable party’s receipt of notice of such dispute hereunder, such dispute
shall promptly be submitted to arbitration in New York City before the American
Arbitration Association (the “AAA”) in accordance with the commercial
arbitration rules of the AAA.  The arbitration tribunal shall be composed of one
arbitrator.  The arbitrator will be directed to resolve such dispute,
disagreement or controversy.  The award of the arbitrator shall be enforceable
in any court of competent jurisdiction.  Notwithstanding the foregoing, any
party shall be entitled to seek injunctive relief or other equitable remedies
from any court of competent jurisdiction.
 
(b)           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to
principles of conflict of laws.
 
SECTION 10.11    Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by fax shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
SECTION 10.12    Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state, local,
or foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
parties intend that each representation, warranty and covenant contained herein
shall have independent significance.  If any party has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
party has not breached shall not detract from or mitigate the fact that the
party is in breach of the first representation, warranty or covenant.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
SECTION 10.13    Specific Performance.  Each party acknowledges and agrees that
the other party would be damaged irreparably in the event any of the provisions
of this Agreement are not performed in accordance with their specific terms or
otherwise are breached.  Accordingly, each party agrees that the other party
shall be entitled to an injunction or injunctions to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in any action instituted in any court of the United
States or any state thereof having jurisdiction over the parties and the matter,
in addition to any other remedy to which they may be entitled, at law or in
equity.
 
SECTION 10.14    Survival of Representations, Warranties and Covenants.  All of
the representations and warranties contained in this Agreement shall survive the
Closing hereunder and continue in full force and effect until the expiration of
any applicable statute of limitations (including all periods of extension
whether automatic or permissive), except i) as to any matters with respect to
which a bona fide written claim shall have been made or an action at law or in
equity shall have commenced before such date, in which event survival shall
continue (but only with respect to, and to the extent of, such claim) until the
final resolution of such claim or action, including all applicable periods for
appeal.
 
 
 
[The remainder of this page is intentionally left blank.]
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.
 
 
 

 
EXCEL CORPORATION:
         
 
By:
/s/       
Name: Ruby Azrak
     
Title: CEO
         

 
 

  MEMBER:          
E-CIG VENTURES, LLC
         
 
By:
/s/      Name:  Shalom Auerbach     Title:  Sole Member          

 
 

 
Address for Notices:
                                 
 
Fax: 
              email:            

 
 